This is a motion to dismiss the appeal because the appellant's opening brief was not filed in time. The record shows that appellant was given to and including July 20, 1932, in which to file his brief; that on the morning of July 21st counsel for appellant applied to this court for a further extension of six days, which was not granted because the notice of motion to dismiss had been filed earlier that morning. [1] The motion to dismiss was noticed for Tuesday, August 9, 1932, at 10 o'clock A.M., at which time appellant filed affidavits setting forth a reasonable excuse for his delay. Appellant's *Page 417 
opening brief was delivered to the clerk of this court for filing on July 25, 1932.
Upon the authority of the cases of Righetti v. Monroe, Lyon Miller, 106 Cal.App. 346 [289 P. 650], Fishman v.Silva, 108 Cal.App. 121 [291 P. 430], Tyner v. Axt,111 Cal.App. 187 [295 P. 97], Toth v. Metropolitan Life Ins.Co., 113 Cal.App. 55 [297 P. 564], North v. Evans,114 Cal.App. 714 [300 P. 893], and Snodgrass v. Hand, ante, p. 265 [13 P.2d 769], the motion to dismiss is denied.
Jennings, J., and Morton, J., pro tem., concurred.